DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116), Toparkus et al. (US 2012/0111548) and Otsuka et al. (US 2003/0183292).
	Per claim 1, Hong teaches an absorption chiller which comprises an evaporator (10), an absorber (20), a regenerator (30), and a condenser (40) and through which an absorption solution and a refrigerant circulate, the absorption chiller comprising:
a heat transfer pipe (12, 22, 32, 42) which is disposed in at least one of the evaporator, the absorber, the regenerator, or the condenser and through which water flows, wherein the heat transfer pipe comprises a ductile stainless steel pipe (pg. 5, last paragraph) (to clarify, there stainless steel necessarily has a ductility) but fails to explicitly teach wherein the ductile stainless steel pipe has a delta ferrite matrix structure occupied by about 1% or less based on a grain area, and wherein the stainless steel comprises, percent by weight, C: 0.03% or less, Si: exceeding 0 to 1.7% or less, Mn: 1.5 to 3.5%, Cr: 15.0 to 18.0%, Ni: 7.0 to 9.0%, Cu: 1.0 to 4.0%, Mo: 0.03% or less, P: 0.04% or less, S: 0.04% or less, and N: 0.03% or less, residue: Fe and incidental impurities, wherein the stainless steel has a yield strength of 160 MPa, a tensile strength of 480 MPa, a hardness of 120 Hv, and an elongation of at least 60%.
	Regarding the delta ferrite matrix structure, Miyasaka teaches minimizing delta ferrite matrix structure to below 1% based on grain area in a stainless steel pipe (col. 9, lines 12-14) for excellent toughness and suitable strength (col.9, lines 17-18 of Miyasaka).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a delta ferrite matrix structure below 1% based on grain area, as taught by Miyasaka in the invention of Hong, in order to advantageously  excellent toughness and suitable strength (col.9, .lines 17-18 of Miyasaka).
	Regarding the composition of the stainless steel, the elements of the claimed composition are old and well known for stainless steel heat exchanger tube fabrication.  For example, Toparkus teaches a stainless steel heat transfer tube comprising a composition of C (“max 0.08”, para. 0017), Si (“max. 1.0”, para. 0017), Mn (“max. 2.2”, para. 0017), Cr (“16.5 to 21.0”, para. 0017), Ni (“8.0 to 26.0”, para. 0017), Cu (“1.2 to 2.0”, para. 0018), Mo (“2.0 to 5.0”, para. 0018), P (“max. 0.045”, para. 0017), S (“max. 0.03”, para. 0017), N (“max. 0.15”, para. 0018), residue: Fe and incidental impurities (“remainder iron”, para. 0017) for “superior pressure tightness” (para. 0010 of Toparkus).  Further, per MPEP 2144.05, section I, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a stainless steel comprising, percent by weight, C: 0.03% or less, Si: exceeding 0 to 1.7% or less, Mn: 1.5 to 3.5%, Cr: 15.0 to 18.0%, Ni: 7.0 to 9.0%, Cu: 1.0 to 4.0%, Mo: 0.03% or less, P: 0.04% or less, S: 0.04% or less, and N: 0.03% or less, residue: Fe and incidental impurities, as taught by Toparkus in the combined teachings in order to advantageously provide a heat transfer tube having “superior pressure tightness” (para. 0010 of Toparkus).
	Regarding the material properties of the stainless steel, Otsuka teaches a tube having a yield strength of 160 MPa, a tensile strength of 480 MPa, a hardness of 120 Hv, and an elongation of at least 60% (Table 1, Inventive Example “D”), for good corrosion resistance and high dimensional accuracy (para. 0007).  Further, per MPEP 2144.05, section I, “a prima facie case of obviousness exists where the claimed ranges or amounts do not a yield strength of 160 MPa, a tensile strength of 480 MPa, a hardness of 120 Hv, and an elongation of at least 60% overlap with the prior art but are merely close”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a stainless steel tube having a yield strength of 160 MPa, a tensile strength of 480 MPa, a hardness of 120 Hv, and an elongation of at least 60%, as taught by Otsuka in the combined teachings, in order to advantageously provide good corrosion resistance and high dimensional accuracy (para. 0007).
	Per claim 3, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hong, as modified, teaches a cold water line (12) configured to guide cold water so as to be heat-exchanged in the evaporator (10); a cooling water line (42) configured to guide cooling water so as to be heat-exchanged in the absorber (20) and the condenser (40); and a hot water line (32)  configured to guide hot water or steam so as to heat-exchanged in the regenerator (30), wherein the heat transfer pipe is provided in at least one of the cold water line, the cooling water line, and the hot water line (pg. 4, para. 7 of English Translation of Hong).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116) and Toparkus et al. (US 2012/0111548) as applied to the claims above and further in view of Yazawa et al. (US 2005/0173033).
	Per claim 2, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Hong, as modified, fails to explicitly teach wherein the ductile stainless steel pipe has an austenite matrix structure and an average grain diameter of about 30 microns to about 60 microns, and an ASTM (American Society for Testing and Materials) grain size number of the ductile stainless steel pipe is about 5.0 to about 7.0.
	Regarding the austenite matrix structure, Miyasaka teaches a stainless steel pipe having an austenite matrix structure (col. 9, lines 14-15) having a grain size and grain diameter (there is necessarily a grain size and grain diameter of the material) for excellent toughness and suitable strength (col.9, .lines 17-18 of Miyasaka).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the stainless steel pipe be of an austenite matrix structure, as taught by Miyasaka in the invention of Hong, as modified, in order to advantageously  excellent toughness and suitable strength (col.9, .lines 17-18 of Miyasaka).
Regarding the grain size and grain diameter, Yazawa teaches grain size (col. 1, lines 21-22) and grain diameter influence workability and ductility of steel (para. 0089).  Therefore the grain size and grain diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the grain size and grain diameter is adjusted the strength of the alloy is adjusted.  Therefore, since the general conditions of the claim, i.e. the stainless steel pipe having the austenite matrix structure having a grain size and a grain diameter was disclosed in the prior art by Hong, as modified, it is not inventive to discover the optimum workable value of the grain size and grain diameter by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the grain size and grain diameter disclosed by Hong, as modified, be an average grain diameter of about 30 microns to about 60 microns and a grain size number 5.0 to 7.0.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116), Toparkus et al. (US 2012/0111548) and Otsuka et al. (US 2003/0183292) as applied to the claims above and further in view of Tsuru et al. (US 2005/0178456).
	Per claim 4, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Hong, as modified, teaches wherein the heat transfer line comprises a first heat transfer pipe (pipe inside 10) configured to constitute at least a portion of the cold water line and disposed within the evaporator so as to be heat-exchanged with the refrigerant (pg. 4, para. 7 of English Translation), and the first heat transfer pipe has an outer diameter (i.e. there is necessarily an outer diameter of the pipe) and an inner diameter (i.e. there is necessarily an inner diameter of the pipe) but fails to explicitly teach wherein when the outer diameter of the first heat transfer pipe is about 12.7 mm, an inner diameter of the first heat transfer pipe is about 12.434 mm or less, and when the outer diameter of the first heat transfer pipe is about 16 mm, the inner diameter of the first heat transfer pipe is about 15.717 mm or less.
	However, Tsuru teaches that outer pipe diameter and inner pipe diameter (i.e. pipe thickness) determines the compression yield strength and mode of collapse of a pipe (para. 0064).  Therefore the inner diameter and outer diameter of the first heat transfer pipe is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the outer heat transfer pipe diameter and inner heat transfer pipe diameter are adjusted the compression yield strength of the pipe will be adjusted.  Therefore, since the general conditions of the claim, i.e. the outer diameter and the inner diameter of the first heat transfer pipe were disclosed in the prior art by Hong, as modified, it is not inventive to discover the optimum workable value of outer pipe diameter and the inner pipe diameter by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the outer pipe diameter and the inner pipe diameter disclosed by Hong, as modified, have, when the outer diameter of the first heat transfer pipe is about 12.7 mm, an inner diameter of the first heat transfer pipe is about 12.434 mm or less, and when the outer diameter of the first heat transfer pipe is about 16 mm, the inner diameter of the first heat transfer pipe is about 15.717 mm or less.  
	Per claim 5, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Hong, as modified, teaches  wherein the heat transfer line comprises a second heat transfer pipe (pipe inside 20) configured to constitute at least a portion of the cooling water line and disposed within the absorber so as to be heat-exchanged, and the second heat transfer pipe has an outer diameter and an inner diameter (i.e. there is necessarily an outer and inner diameter) but fails to explicitly teach  the outer diameter of about 16 mm and the inner diameter of about 15.717 mm or less.	However, Tsuru teaches that outer pipe diameter and inner pipe diameter (i.e. pipe thickness) determines the compression yield strength of a pipe.  Therefore the outer diameter of the second heat transfer pipe and the inner diameter of the heat transfer pipe is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the outer diameter of the second heat transfer pipe and the inner diameter of the second heat transfer pipe are adjusted the compression yield strength of the pipe will be adjusted.  Therefore, since the general conditions of the claim, i.e. the outer and inner diameter of the second heat transfer pipe were disclosed in the prior art by Hong, as modified, it is not inventive to discover the optimum workable value of outer heat transfer pipe diameter and the inner heat transfer pipe diameter by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have second heat transfer pipe disclosed by Hong, as modified, have the outer diameter of about 16 mm and the inner diameter of about 15.717 mm or less.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116), Toparkus et al. (US 2012/0111548) and Otsuka et al. (US 2003/0183292) as applied to the claims above and further in view of Inoue (US 5,673,569).
	Per claim 6-8, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Hong, as modified, teaches the regenerator (30) configured to regenerate the absorption solution and a third heat transfer pipe (32 inside 30) configured to constitute at least a portion of the hot water line (32) and disposed within the generator so as to be heat exchanged but fails to explicitly teach fails to explicitly teach wherein the regenerator comprises: a first regenerator configured to primarily regenerate the absorption solution; and a second regenerator configured to secondarily regenerate the absorption solution, wherein the heat transfer pipe comprises: a third heat transfer pipe configured to constitute at least a portion of the hot water line and disposed within the first regenerator so as to be heat-exchanged; and
a fourth heat transfer pipe configured to constitute at least a portion of the hot water line and disposed within the second regenerator so as to be heat-exchanged (claim 6), wherein the third heat transfer pipe has an outer diameter of about 16 mm and an inner diameter of about 15.717 mm or less (claim 7), wherein the fourth heat transfer pipe has an outer diameter of about 19.05 mm and an inner diameter of about 18.751 mm or less (claim 8). 
	However, Inoue teaches an absorption chiller including a first regenerator (GL) configured to primarily regenerate an absorption solution (col. 2, line 55-65), and a second regenerator (GH) configured to secondarily regenerate the absorption solution (col. 2., lines 55-65) for efficiently operating an absorption chiller (col. 1, line 36-38).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first regenerator configured to primarily regenerate an absorption solution, and a second regenerator configured to secondarily regenerate the absorption solution, as taught by Inoue in the invention of Hong, as modified, in order to advantageously efficiently operate the chiller system (col. 1, lines 36-38), thereby reducing operating costs.
	When the Inoue first and second regenerators are combined with the heat transfer pipe disposed in the generator and heat transfer pipe configured to constitute at least a portion of the hot water line and disposed within the generator of Hong, as modified, the result is a first regenerator configured to primarily regenerate the absorption solution; and a second regenerator configured to secondarily regenerate the absorption solution, wherein the heat transfer pipe comprises a third heat transfer pipe configured to constitute at least a portion of the hot water line and disposed within the first regenerator so as to be heat-exchanged, and a fourth heat transfer pipe configured to constitute at least a portion of the hot water line and disposed within the second regenerator so as to be heat-exchanged (claim 6), wherein the third heat transfer pipe has an outer diameter and an inner diameter (claim 7), and wherein the fourth heat transfer pipe has an outer diameter and an inner diameter (claim 8), as claimed.
	Regarding the outer and inner diameters of the third and fourth heat transfer pipes (to clarify, when Hong is combined with the teachings of Inoue there is necessarily a third and fourth heat transfer pipe having each having an outer and inner diameter), Tsuru teaches that outer pipe diameter and inner pipe diameter (i.e. pipe thickness) determines the compression yield strength and mode of collapse of a pipe (para. 0064).  Therefore the outer diameter and inner diameter of the third and fourth heat transfer pipe is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the outer heat transfer pipe diameter and inner heat transfer pipe diameter are adjusted the compression yield strength and mode of failure of the pipe will be adjusted.  Therefore, since the general conditions of the claim, i.e. the outer diameter and the inner diameter of the third and fourth heat transfer pipe were disclosed in the prior art by Hong, as modified, it is not inventive to discover the optimum workable value of outer pipe diameter and the inner pipe diameter by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the third heat transfer pipe outer and inner diameter be about 16 mm and about 15.717 mm or less, respectively, and to have the fourth heat transfer pipe outer and inner diameter be about 19.05mm and of about 18.751mm or less, respectively.
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116), Toparkus et al. (US 2012/0111548) and Otsuka et al. (US 2003/0183292) as applied to the claims above and further in view of Kontomaris (US 2011/0219811).
	Per claim 9, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Hong, as modified, fails to explicitly teach an auxiliary absorber configured to allow an auxiliary absorption solution to absorb a gas refrigerant supplied by the regenerator; and an auxiliary regenerator configured to regenerate the auxiliary absorption solution, wherein the heat transfer pipe comprises:
a first heat transfer pipe configured to constitute at least a portion of the cooling water line and disposed within the auxiliary absorber so as to be heat-exchanged; a second heat transfer pipe configured to constitute at least a portion of the cooling water line and disposed within the condenser so as to be heat-exchanged; and a third heat transfer pipe configured to constitute at least a portion of the how water line and disposed within the auxiliary regenerator so as to be heat-exchanged.
	However, Kontomaris teaches an absorption refrigeration system including an auxiliary absorber (30-1) configured to allow an auxiliary absorption solution to absorb a gas refrigerant supplied by a regenerator (20-4); and an auxiliary regenerator (30-4) configured to regenerate the auxiliary absorption solution, wherein a heat transfer pipe comprises: a first heat transfer pipe (“tube bundles”, para. 0022) configured to constitute at least a portion of a cooling water line (i.e. “cooling water”, para. 0022) and disposed within the auxiliary absorber so as to be heat-exchanged; a second heat transfer pipe (“tubes”, para. 0024) configured to constitute at least a portion of the cooling water line (i.e. “cooling water”, para. 0024) and disposed within the condenser so as to be heat-exchanged; and a third heat transfer pipe (“a bundle of tubes”, para. 0023)configured to constitute at least a portion of the how water line (“hot water”, para. 0023) and disposed within the auxiliary regenerator so as to be heat-exchanged for providing a higher coefficient of performance (para. 0009).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an auxiliary absorber configured to allow an auxiliary absorption solution to absorb a gas refrigerant supplied by a regenerator; and an auxiliary regenerator configured to regenerate the auxiliary absorption solution, wherein a heat transfer pipe comprises: a first heat transfer pipe configured to constitute at least a portion of a cooling water line and disposed within the auxiliary absorber so as to be heat-exchanged; a second heat transfer pipe configured to constitute at least a portion of the cooling water line and disposed within the condenser so as to be heat-exchanged; and a third heat transfer pipe configured to constitute at least a portion of the how water line and disposed within the auxiliary regenerator so as to be heat-exchanged, as taught by Kontomaris in the invention of Hong, as modified, in order to advantageously provide a higher coefficient of performance (para. 0009).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116), Toparkus et al. (US 2012/0111548),  Otsuka et al. (US 2003/0183292) and Kontamaris as applied to the claims above and further in view of Tsuru et al. (US 2005/0178456).
	Per claim 10, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Hong, as modified, teaches wherein the first heat transfer pipe has an outer diameter and an inner diameter (i.e. there is necessarily an outer and inner diameter of the heat transfer pipe) but fails to explicitly teach the outer diameter being of about 19.05 mm and the inner diameter being of about 18.751 mm or less.
	However, Tsuru teaches that outer pipe diameter and inner pipe diameter (i.e. pipe thickness) determines the compression yield strength of a pipe.  Therefore the outer diameter of the second heat transfer pipe and the inner diameter of the heat transfer pipe is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the outer diameter and the inner diameter of the first heat transfer pipe are adjusted the compression yield strength of the pipe will be adjusted.  Therefore, since the general conditions of the claim, i.e. the outer and inner diameter of the first heat transfer pipe were disclosed in the prior art by Hong, as modified, it is not inventive to discover the optimum workable value of outer diameter and the inner diameter of the first heat transfer pipe by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first heat transfer pipe disclosed by Hong, as modified, have the outer diameter be of about 19.05 mm and the inner diameter be of about 18.751 mm or less.
	Per claim 11, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Hong, as modified, teaches wherein the second heat transfer pipe has an outer diameter and an inner diameter (i.e. there is necessarily an outer and inner diameter of the heat transfer pipe) but fails to explicitly teach the outer diameter being of about 19.05 mm and the inner diameter being of about 18.751 mm or less.
	However, Tsuru teaches that outer pipe diameter and inner pipe diameter (i.e. pipe thickness) determines the compression yield strength of a pipe.  Therefore the outer diameter of the second heat transfer pipe and the inner diameter of the heat transfer pipe is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the outer diameter and the inner diameter of the second heat transfer pipe are adjusted the compression yield strength of the pipe will be adjusted.  Therefore, since the general conditions of the claim, i.e. the outer and inner diameter of the second heat transfer pipe were disclosed in the prior art by Hong, as modified, it is not inventive to discover the optimum workable value of outer diameter and the inner diameter of the second heat transfer pipe by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second heat transfer pipe disclosed by Hong, as modified, have the outer diameter be of about 19.05 mm and the inner diameter be of about 18.751 mm or less.
	Per claim 12, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Hong, as modified, teaches wherein the third heat transfer pipe has an outer diameter and an inner diameter (i.e. there is necessarily an outer and inner diameter of the heat transfer pipe) but fails to explicitly teach the outer diameter being of about 19.05 mm and the inner diameter being of about 18.751 mm or less.
	However, Tsuru teaches that outer pipe diameter and inner pipe diameter (i.e. pipe thickness) determines the compression yield strength of a pipe.  Therefore the outer diameter of the third heat transfer pipe and the inner diameter of the heat transfer pipe is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the outer diameter and the inner diameter of the third heat transfer pipe are adjusted the compression yield strength of the pipe will be adjusted.  Therefore, since the general conditions of the claim, i.e. the outer and inner diameter of the third heat transfer pipe were disclosed in the prior art by Hong, as modified, it is not inventive to discover the optimum workable value of outer diameter and the inner diameter of the third heat transfer pipe by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the third heat transfer pipe disclosed by Hong, as modified, have the outer diameter be of about 19.05 mm and the inner diameter be of about 18.751 mm or less.
Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR20160067526) in view of Miyasaka et al. (US 5,849,116), Toparkus et al. (US 2012/0111548) and Otsuka et al. (US 2003/0183292) as applied to the claims above and further in view of Oonou (US 5,295,371).
	Per claim 13, Hong, as modified, meets the claim limitations as disclosed in the above rejection of claim 1. Further, Hong, as modified, teaches a cold water line (12) configured to guide cold water so as to be heat-exchanged in the evaporator (10); a cooling water line (42) configured to guide cooling water so as to be heat-exchanged in the absorber (20) and the condenser (40); wherein the heat transfer pipe is provided in at least one of the cold water line, the cooling water line, and the hot water line (pg. 4, para. 7 of English Translation of Hong) but fails to explicitly teach a burner configured to heat the absorption solution introduced into the regenerator; and a refrigerant line configured to guide a gas refrigerant generated in the regenerator
	However, Oonou teaches an absorption refrigeration system including a burner (5) configured to heat an absorption solution introduced into a regenerator (4) and a refrigerant line configured to guide a gas refrigerant generated in the regenerator (col. 10, lines 67-68) for preventing pressure reduction in the absorption refrigeration system (col. 1, lines 52-53).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a burner configured to heat the absorption solution introduced into the regenerator; and a refrigerant line configured to guide a gas refrigerant generated in the regenerator, as taught by Oonou in the invention of Hong, as modified, in order to advantageously prevent pressure reduction in the absorption refrigeration system (col. 1, lines 52-53), thereby inhibiting inadequate fluid flow and improper system operation. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763